Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of July 25, 2014 (the “Effective Date”), by and between
KORN/FERRY INTERNATIONAL, a Delaware corporation with its principal offices in
Los Angeles, California (the “Company”), and GARY BURNISON, an individual (the
“Executive). The parties previously entered into an Employment Agreement dated
June 30, 2007 (the “Prior Agreement”). This Agreement is an amendment and
complete restatement, and supersedes in the entirety, the Prior Agreement.

1. Employment. The Company agrees to continue to employ Executive and Executive
agrees to be employed by the Company, without interruption, upon the terms and
conditions set forth in this Agreement.

2. At-Will Employment. Executive’s employment under this Agreement commences on
the Effective Date. Executive’s employment shall be on an at will basis and,
subject to compliance with this Agreement, the Company may terminate Executive’s
employment, with or without Cause (as defined in Section 6(i) of this
Agreement), for any reason or no reason and with or without advance notice, upon
a resolution adopted by a majority of the then-serving members of the Board
other than Executive, and Executive may terminate his employment at any time,
for any or no reason, with or without Good Reason (as defined in Section 6(i) of
this Agreement) upon thirty (30) days advance written notice to the Company.
Sections 9, 10, 11 and 13 shall survive any termination of this Agreement or of
Executive’s employment hereunder.

3. Position, Duties and Responsibilities. Executive will serve as Chief
Executive Officer with duties and responsibilities customary to such offices and
shall report to the Company’s Board of Directors (the “Board”). At the request
of the Board, Executive will serve as an officer or director of the Company’s
subsidiaries and other affiliates without additional compensation. Executive
will devote substantially all of Executive’s business time and attention to the
performance of Executive’s obligations, duties and responsibilities under this
Agreement. Subject to Company policies applicable to senior executives
generally, Executive may engage in personal, charitable, professional and
investment activities to the extent such activities do not conflict or interfere
with Executive’s obligations to, or Executive’s ability to perform the normal
duties and functions of Executive pursuant to this Agreement. Executive shall be
subject to, and comply with, all Company policies covering him, including,
without limitation, the Company’s clawback policy as in effect from time to
time. Executive will be nominated for election to the Board prior to the next
annual shareholders’ meeting of the Company.

4. Annual Compensation. In consideration of Executive’s services to the Company
pursuant to this Agreement, Executive’s annual compensation shall be as follows:

(a) Base Salary. Executive shall be entitled to receive a base salary of
$75,833.33 per month (his “Base Salary”) ($910,000 on an annualized basis) (such
annualized amount, his “Annual Base Salary”), paid in accordance with the
Company’s regular payroll practices. The Board will review the level of
Executive’s Base Salary at least annually, beginning in June 2016. The Board,
acting in its discretion, may increase (but may not decrease) Executive’s Base
Salary



--------------------------------------------------------------------------------

at any time, unless the Board concludes that an across-the-board reduction in
compensation is required for all executive officers of the Company, in which
case Executive’s compensation shall be ratably reduced.

(b) Annual Cash Incentive Award. Executive will participate in the Company’s
annual cash incentive plan established for senior executives with an annual
target cash award equal to 100% of Executive’s Annual Base Salary, with the
ability to earn additional amounts up to a maximum cash award equal to 200% of
Executive’s Annual Base Salary. Executive’s annual cash incentive award will be
payable at such time as annual cash incentive awards are paid to executive
officers generally, but not later than 120 days after the end of the fiscal year
for which such award is earned. The annual performance targets for the cash
award shall be set by the Compensation and Personnel Committee of the Board (the
“Compensation Committee”) in its discretion based on competitive compensation
peer market data.

(c) Equity Incentive Program. Executive shall be awarded, subject to the
approval of the Compensation Committee, equity incentives with respect to shares
of the Company’s common stock (“Shares”), which shall be granted under the
Korn/Ferry International Amended and Restated 2008 Stock Incentive Plan, as the
same may be amended from time to time (or a successor plan). Such annual equity
incentives shall be awarded at the same time annual equity grants are awarded to
the Company’s other executive officers, beginning with grants attributable to
performance for the Company’s 2014 fiscal year. The terms of any equity
incentives granted shall be set by the Compensation Committee in its discretion
based on the performance of the Company and Executive and competitive
compensation peer market data.

5. Employee Benefit Programs and Perquisites.

(a) General. Executive will be entitled to participate in such retirement or
pension plans, group health, long term disability and group life insurance
plans, and any other welfare and fringe benefit plans, arrangements, programs
and perquisites sponsored or maintained by the Company from time to time for the
benefit of its senior executives generally, including four weeks paid vacation.

(b) Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in accordance with the Company’s written policy in carrying
out Executive’s duties and responsibilities under this Agreement. The Company
will promptly reimburse Executive for all such expenses that are so incurred
upon presentation of appropriate vouchers or receipts, subject to the Company’s
expense reimbursement policies applicable to senior executive officers
generally.

(c) Conditions of Employment. Executive’s place of employment will be at the
Company’s corporate headquarters in Los Angeles, California, subject to the need
for reasonable business travel. The conditions of Executive’s employment,
including, without limitation, office space, office appointments, secretarial,
administrative and other support, will be consistent with Executive’s status as
Chief Executive Officer of the Company.

 

2



--------------------------------------------------------------------------------

6. Termination of Employment.

(a) Death. If Executive’s employment with the Company terminates by reason of
Executive’s death, then the Company will pay to Executive’s estate Executive’s
“Accrued Compensation” (as defined in Section 6(i)) within 30 days after
Executive’s termination (with the payment date during such 30 day period to be
determined by the Company in its discretion), and all outstanding stock options
and other equity-type incentives held by Executive (but expressly excluding
performance-based restricted stock unit awards and other performance-based
equity compensation awards (collectively, the “Performance Shares”)) and all of
Executive’s benefits under the Executive Capital Accumulation Plan at the time
of Executive’s death will become fully vested and shall remain exercisable until
the earlier of (A) the date that is two (2) years after the date of Executive’s
death or (B) its originally scheduled expiration date. Additionally, Executive’s
estate shall be entitled to a pro rata portion of Executive’s target annual cash
incentive award established for the fiscal year in which Executive’s employment
terminates due to death (based on the proportion that the number of days of
Executive’s actual service to the Company during such fiscal year bears to the
number of days in such fiscal year). Executive’s estate shall also be entitled
to receive the number of Performance Shares that would have been earned if
Executive had served the Company for the entire Performance Period and the
Company’s performance during such period had been the target performance for the
Performance Period. To the extent Executive’s covered dependent(s) continue to
participate in the Company’s group health plan(s) after Executive’s death
pursuant to COBRA, unless prohibited by applicable law, the Company will provide
reimbursement of COBRA coverage premiums paid by Executive’s covered
dependent(s) so that such covered dependent(s) enjoy coverage at the same
benefit level and to the same extent and for the same effective contribution, if
any, as participation is available to other executive officers of the Company,
for as long as such coverage is available under COBRA.

(b) Disability. If the Company terminates Executive’s employment by reason of
Executive’s Disability (as defined in Section 6(i)), then the Company will pay
to Executive his Accrued Compensation within 30 days after Executive’s
termination (with the payment date during such 30 day period to be determined by
the Company in its discretion) and all outstanding stock options and other
equity-type incentives (but expressly excluding Performance Shares) held by
Executive and all of Executive’s benefits under the Executive Capital
Accumulation Plan at Executive’s termination date will become fully vested and
shall remain exercisable until the date that is the earlier of (A) two (2) years
after the date Executive’s employment terminates and (B) its original scheduled
expiration date. Additionally, Executive shall be entitled to a pro rata portion
of Executive’s target annual cash incentive award established for the fiscal
year in which Executive’s employment terminates due to disability (based on the
proportion that the number of days during such fiscal year prior to the date of
termination bears to the number of days in such fiscal year). Executive shall
also be entitled to receive the number of Performance Shares that would have
been earned if Executive had served the Company for the entire Performance
Period and the Company’s performance during such period had been the target
performance for the Performance Period. To the extent Executive and/or
Executive’s covered dependent(s) continue to participate in the Company’s group
health plan(s) pursuant to COBRA after Executive’s termination of employment by
reason of Disability, unless prohibited by applicable law, the Company will
provide reimbursement of COBRA coverage premiums paid by Executive and
Executive’s dependent(s) so that Executive and Executive’s covered dependent(s)
enjoy

 

3



--------------------------------------------------------------------------------

coverage at the same benefit level and to the same extent and for the same
effective contribution, if any, as participation is available to other executive
officers of the Company, for as long as such coverage is available under COBRA.

(c) Termination by the Company for Cause or Voluntary Termination by Executive.
If (i) the Company terminates Executive’s employment for Cause (as defined in
Section 6(i)), or (ii) Executive voluntarily terminates Executive’s employment
without Good Reason (as defined in Section 6(i)), then the Company shall pay to
Executive his Accrued Compensation through the date Executive’s employment
terminates within 30 days after the date of such termination (with the payment
date during such 30 day period to be determined by the Company in its
discretion).

(d) Termination by the Company Without Cause or by Executive for Good Reason
Prior to Change in Control or More Than 12 Months After a Change in Control. If
Executive’s employment is terminated prior to a “Change in Control” (as defined
in Schedule A), or more than 12 months after the date on which a Change in
Control occurs, (i) by the Company without Cause and for a reason other than
Executive’s Death or Disability, or (ii) by Executive for Good Reason, then the
Company shall pay to Executive his Accrued Compensation, such payment to be made
within 30 days after Executive’s termination (with the payment date during such
30 day period to be determined by the Company in its discretion) and a pro rata
portion of Executive’s annual cash incentive award that Executive would have
received for the fiscal year in which Executive’s employment terminates (based
on the Company’s actual performance over the entire year and the number of days
of Executive’s actual service to the Company during such fiscal year), which pro
rata portion will be payable to Executive at the same time bonuses are paid to
executives generally for the applicable fiscal year, and

(1) the Company shall pay to Executive, in the aggregate, cash payments equal to
the sum of one and one-half times Executive’s then current Annual Base Salary
and one and one-half times Executive’s target annual cash bonus, and such sum
shall be payable in equal monthly installments over a period of twelve
(12) months after the date Executive’s employment terminates;

(2) for up to eighteen (18) months after such termination, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA after Executive’s termination
of employment, unless prohibited by applicable law, the Company will provide
reimbursement of COBRA coverage premiums paid by Executive and Executive’s
covered dependent(s) so that Executive and Executive’s covered dependent(s)
enjoy coverage at the same benefit level and to the same extent and for the same
effective contribution, if any, as participation is available to other executive
officers of the Company;

(3) all outstanding stock options and other equity-type incentives held by
Executive and all of Executive’s benefits under the Executive Capital
Accumulation Plan at the time of Executive’s termination (but expressly
excluding Performance Shares) that would have vested in the twelve (12) months
following the date Executive’s employment terminates (in each case, as if such
options, incentives and benefits permitted proportionate vesting in monthly
increments rather than any longer increment) will

 

4



--------------------------------------------------------------------------------

become fully vested as of the date Executive’s employment terminates and shall
remain exercisable until the date that is the earlier of (x) two (2) years after
the date Executive’s employment terminates and (y) its originally scheduled
expiration date; and

(4) Executive shall receive, from then-outstanding Performance Share awards,
granted on or after the Effective Date (such then-outstanding Performance Share
awards granted before the Effective Date to be covered by the Prior Agreement),
a number of Performance Shares equal to the product of (A) the Performance
Shares that would have been earned if Executive had served the Company for the
entire Performance Period based on the Company’s actual performance over the
entire Performance Period, and (B) a fraction, (x) the numerator of which
fraction shall be the sum of (i) the number of days of Executive’s employment
during the Performance Period and (ii) 365 (provided that the numerator shall
not exceed the number of days in the Performance Period) and (y) the denominator
of which fraction shall be the number of days in the Performance Period, and
such Performance Shares will be payable to Executive at the same time
Performance Shares are paid to executives generally for the applicable
Performance Period.

(e) Following a Change in Control, Termination by the Company Without Cause or
by Executive for Good Reason. If a Change in Control occurs and, within 12
months after the date on which the Change in Control occurs, Executive’s
employment is terminated (i) by the Company without Cause or (ii) by Executive
for Good Reason, then the Company shall pay to Executive his Accrued
Compensation, such payment to be made within 30 days after Executive’s
termination (with the payment date during such 30 day period to be determined by
the Company in its discretion), and a pro rata portion of Executive’s target
annual cash incentive award established for the fiscal year in which Executive’s
employment terminates (based on the number of days of Executive’s actual service
to the Company during such fiscal year), and

(1) the Company shall pay to Executive, in the aggregate, cash payments equal to
the sum of two (2) times Executive’s then current Annual Base Salary and two
(2) times Executive’s target annual cash bonus, and such sum shall be payable in
equal monthly installments over a period of twelve (12) months after the date
Executive’s employment terminates;

(2) for up to eighteen (18) months after such termination, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA after Executive’s termination
of employment, unless prohibited by applicable law, the Company will provide
reimbursement of COBRA coverage premiums paid by Executive and Executive’s
dependent(s) so that Executive and Executive’s covered dependent(s) enjoy
coverage at the same benefit level and to the same extent and for the same
effective contribution, if any, as participation is available to other executive
officers of the Company; for the six (6) months thereafter, if continuing
coverage under the Company’s group health plan(s) is not available under COBRA,
upon the written request of Executive at any time prior to or during such six
(6) month period, the Company will use commercially reasonable efforts to secure
continuing coverage for Executive and/or Executive’s covered dependent(s) under
the Company’s group health plan(s), or if such coverage is unavailable,
substantially similar coverage through an alternative health plan provider,

 

5



--------------------------------------------------------------------------------

and in either case in which such coverage is obtained, unless prohibited by
applicable law, the Company will reimburse Executive and Executive’s covered
dependent(s) for a portion of the cost of such coverage equal to the amount that
the Company would have paid Executive and Executive’s covered dependents had
Executive and Executive’s covered dependent(s) been eligible for COBRA coverage
and the Company was obligated to provide reimbursement of COBRA coverage
premiums paid by Executive and Executive’s dependent(s) so that Executive and
Executive’s covered dependent(s) could enjoy coverage at a substantially similar
benefit level and for the same effective contribution, if any, as participation
is available to other executive officers of the Company;

(3) all outstanding stock options and other equity-type incentives held by
Executive and all of Executive’s benefits under the Executive Capital
Accumulation Plan at the time of Executive’s termination (but expressly
excluding Performance Shares) will become fully vested and shall remain
exercisable until the date that is the earlier of (x) two (2) years after the
date Executive’s employment terminates and (y) its originally scheduled
expiration date;

(4) Executive shall receive, from then-outstanding Performance Share awards
granted on or after the Effective Date (such then-outstanding Performance Share
awards granted before the Effective Date to be covered by the Prior Agreement),
a number of Performance Shares equal to the product of (A) the greater of the
target number of Performance Shares so granted or the number of Performance
Shares that would have been earned if Executive had served the Company for the
entire Performance Period and the Company’s performance during such period had
been the Company’s actual performance for the entire Performance Period as
reasonably projected by the Committee immediately prior to the Change in
Control, and (B) a fraction, (x) the numerator of which fraction shall be the
number of days between the start of the Performance Period and the effective
date of the Change in Control and (y) the denominator of which fraction shall be
the number of days in the Performance Period; and

(5) Executive shall receive, from then-outstanding Performance Share awards
granted on or after the Effective Date (such then-outstanding Performance Share
awards granted before the Effective Date to be covered by the Prior Agreement),
a number of Performance Shares equal to the product of (A) the Performance
Shares that would have been earned if Executive had served the Company for the
entire Performance Period and the Company’s performance during such period had
been the target performance for the Performance Period, and (B) a fraction,
(x) the numerator of which fraction shall the number of days between the
effective date of the Change in Control and the end of the Performance Period
and (y) the denominator of which fraction shall be the number of days in the
Performance Period.

(f) Section 4999. Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise) (a

 

6



--------------------------------------------------------------------------------

“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then such Payments shall either (a) be delivered in full, or (b) subject
to, and in a manner consistent with the requirements of Section 409A of the
Code, be reduced to the minimum extent necessary to ensure that no portion
thereof will be subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state or local income and employment
taxes and the Excise Tax, results in receipt by Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be subject to the Excise Tax. In the event that any
Payments are to be reduced pursuant to this Section 6(f), then the reduction
shall be applied as follows: (i) first, on a pro rata basis to Executive’s cash
severance payments and his pro rata annual cash incentive award payment for the
year of termination, (ii) second, on a pro rata basis to Executive’s equity
incentive awards and (iii) third, to Executive’s benefits under the Executive
Capital Accumulation Plan. The determinations to be made with respect to this
Section 6(f) shall be made by an accounting firm (the “Auditor”) jointly
selected by the Company and Executive and paid by the Company. The Auditor shall
be a nationally recognized United States public accounting firm that has not
during the two years preceding the date of its selection acted in any way on
behalf of the Company or any of its subsidiaries. If Executive and the Company
cannot agree on the firm to serve as the Auditor, then Executive and the Company
shall each select one such accounting firm and those two firms shall jointly
select such an accounting firm to serve as the Auditor. Absent manifest error,
the determinations by the Auditor shall be binding upon the Company and
Executive.

(g) Other Programs. Except as otherwise provided in this Agreement, Executive’s
entitlements under applicable plans and programs of the Company following
termination of Executive’s employment will be determined under the terms of
those plans and programs, except that Executive shall not be entitled to
severance or salary continuation benefits under any severance or salary
continuation plan.

(h) Conditions to Receipt of Benefits Under Section 6. Notwithstanding anything
in this Agreement to the contrary, other than the payment of Executive’s Accrued
Compensation through the date of termination of Executive’s employment,
Executive shall not be entitled to any payments or benefits under this Section 6
unless and until Executive (or the representative of Executive’s estate, in the
case of termination due to Executive’s death), executes and delivers to the
Company, within thirty (30) days after the date of termination of Executive’s
employment, a unilateral general release of all known and unknown claims against
the Company and its officers, directors, employees, agents and affiliates in a
form acceptable to the Company, and such release becomes fully effective and
irrevocable under applicable law. Additionally, Executive shall not be entitled
to payments and benefits under this Section 6 on or after the date, if any,
during the twelve (12) months following the date Executive’s employment
terminates (the “Restricted Period”), that Executive (1) breaches or otherwise
fails to comply with any of Executive’s obligations under Section 9(a)
(Nondisclosure of Confidential Information) or Section 10 (Nonsolicitation)
under this Agreement, or (2) Executive elects to, directly or indirectly,
(a) own, manage, operate, sell, control or participate in the ownership,
management, operation, sales or control of any of the following: Heidrick &
Struggles, Manpower, Kelly Services, Spencer Stuart, Russell Reynolds, Egon
Zehnder and/or Spherion (each a “Listed Entity”) provided that

 

7



--------------------------------------------------------------------------------

the foregoing shall not be applicable to the ownership of not more than 1% of
the publicly traded equity securities of any of the foregoing or to the indirect
ownership of any of the foregoing through the ownership of mutual funds; or
(b) request or advise any of the clients, vendors or other business contacts of
the Company with which Executive had contact while employed by the Company to
withdraw, curtail, cancel or not increase their business with the Company.
Executive agrees to notify the Company of each employment or consulting
engagement he accepts during the Restricted Period (including the name and
address of the hiring party) and will, upon request by the Company, describe in
reasonable detail the nature of his duties in each such position.

(i) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth herein:

(1) “Accrued Compensation” means, as of any date, the amount of any unpaid Base
Salary and annual cash incentive award earned by Executive through the date of
Executive’s death or the termination of Executive’s employment (it being
understood and agreed that no portion of the annual cash incentive award
described in Section 4(b) shall be deemed earned unless Executive was employed
with the Company as of the last day of the fiscal year to which such award
applies).

(2) “Cause” shall mean (a) conviction of any felony or other crime involving
fraud, dishonesty or acts of moral turpitude or pleading guilty or nolo
contendere to such charges, or (b) reckless or intentional behavior or conduct
that causes or is reasonably likely to cause the Company material harm or injury
or exposes or is reasonably likely to expose the Company to any material civil,
criminal or administrative liability, or (c) any material misrepresentation or
false statement made by Executive in any application for employment, employment
history, resume or other document submitted to the Company, either before,
during or after employment. Prior to terminating the Executive for Cause, the
Company shall be required to provide Executive with 90 days advanced written
notice of its intention to terminate Executive for Cause, but Executive shall be
permitted to cure any performance deficiencies during such 90 day period (if the
termination is not due to performance deficiencies, then the Company is
permitted to put Executive on paid leave during such 90 day period).

(3) “Disability” means any medically determinable physical or mental condition
or impairment which prevents Executive from performing the principal functions
of Executive’s duties with the Company that can be expected to result in death
or that has lasted or can be expected to last for a period of 90 consecutive
days or for shorter periods aggregating 180 days in any consecutive 12 month
period, with such determination to be made by an approved medical doctor. For
this purpose, an approved medical doctor shall mean a medical doctor selected by
the Company and Executive. If the parties cannot agree on a medical doctor, each
party shall select a medical doctor and the two doctors shall select a third
medical doctor who shall be the approved medical doctor for this purpose.

 

8



--------------------------------------------------------------------------------

(4) Executive shall be deemed to have “Good Reason” to terminate his employment
hereunder if, without Executive’s prior written consent, (A) the Company
materially reduces Executive’s duties or responsibilities as Chief Executive
Officer or assigns Executive duties which are materially inconsistent with his
duties or which materially impair Executive’s ability to function as Chief
Executive Officer, or (B) the Company reduces Executive’s then current Base
Salary or target annual incentive award under the Company’s annual cash
incentive bonus plan (in each case, other than as part of an across-the-board
reduction applicable to all executive officers of the Company), or (C) the
Company fails to perform or breaches its obligations under any other material
provision of this Agreement, or (D) Executive’s primary location of business is
moved by more than 50 miles (other than a relocation to New York, New York based
on management’s decision, made after Board consultation, provided that Executive
receives from the Company reimbursement of all customary and reasonable expenses
of such relocation, including without limitation temporary living expenses for a
period of 6 months), or (E) the Company reduces Executive’s title of Chief
Executive Officer or removes him, or (F) the Company fails to obtain the
assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the assets of the Company within 15
days after a merger, consolidation, sale or similar transaction. Prior to
terminating for Good Reason, the Executive shall be required to provide the
Company with 30 days advanced written notice of his intention to terminate
employment for Good Reason, but the Company shall be permitted to cure any
events giving rise to such Good Reason during such 30 day period.

7. Application of Section 409A. It is intended that this Agreement will comply
with Section 409A of the Code and any regulations and guidelines promulgated
thereunder (collectively, “Section 409A”), to the extent the Agreement is
subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent. Notwithstanding any inconsistent provision of this Agreement,
to the extent the Company determines in good faith that (a) one or more of the
payments or benefits received or to be received by Executive pursuant to this
Agreement in connection with Executive’s termination of employment would
constitute deferred compensation subject to the rules of Section 409A, and
(b) that Executive is a “specified employee” under Section 409A, then only to
the extent required to avoid the Executive’s incurrence of any additional tax or
interest under Section 409A, such payment or benefit will be delayed until the
date which is six (6) months after Executive’s “separation from service” within
the meaning of Section 409A. The Company and Executive agree to negotiate in
good faith to reform any provisions of this Agreement to maintain to the maximum
extent practicable the original intent of the applicable provisions without
violating the provisions of Section 409A, if the Company deems such reformation
necessary or advisable pursuant to guidance under Section 409A to avoid the
incurrence of any such interest and penalties. Such reformation shall not result
in a reduction of the aggregate amount of payments or benefits under this
Agreement, nor the obligation of the Company to pay interest on any payments
delayed for the purposes of avoiding a violation of Section 409A. If, under the
terms of this Agreement, it is possible for a payment that is subject to
Section 409A to be made in two separate taxable years, payment shall be made in
the later taxable year.

8. No Mitigation; No Offset. Executive will have no obligation to seek other
employment or to otherwise mitigate the Company’s obligations to Executive
arising from the termination of Executive’s employment, and no amounts paid or
payable to Executive by the Company under this Agreement shall be subject to
offset for any remuneration in which

 

9



--------------------------------------------------------------------------------

Executive may become entitled from any other source after Executive’s employment
with the Company terminates, whether attributable to subsequent employment,
self-employment or otherwise except that subsequent employment with an employer
providing benefit plans shall result in an offset against benefits payable by
the Company hereunder to the extent of the benefits paid by the new employer.

9. Confidential Information; Cooperation with Regard to Litigation.

(a) Nondisclosure of Confidential Information. During Executive’s employment and
thereafter, Executive will not, without the prior written consent of the
Company, disclose to anyone (except in good faith in the ordinary course of
business of the Company to a person who, to Executive’s knowledge, is obligated
to keep such information confidential) or make use of any Confidential
Information (as defined below) except in the performance of Executive’s duties
hereunder or when required to do so by legal process, by any governmental agency
having supervisory authority over the business of the Company or any of its
Affiliates (as defined below) or by any administrative or legislative body
(including a committee thereof) that requires Executive to divulge, disclose or
make accessible such information. If Executive is so ordered, to divulge
Confidential Information, he will give prompt written notice to the Company in
order to allow the Company the opportunity to object to or otherwise resist such
order.

(b) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means information concerning the business of the
Company or any corporation or other entity that, directly or indirectly,
controls, is controlled by or under common control with the Company (an
“Affiliate”) relating to any of its or their products, product development,
trade secrets, customers, suppliers, finances, and business plans and
strategies. Excluded from the definition of Confidential Information is
information (1) that is or becomes part of the public domain, other than through
the breach of this Agreement by Executive or (2) regarding the Company’s
business or industry properly acquired by Executive in the course of Executive’s
career as an executive in the Company’s industry and independent of Executive’s
employment by the Company. For this purpose, information known or available
generally within the trade or industry of the Company or any Affiliate shall be
deemed to be known or available to the public and not to be Confidential
Information.

(c) Cooperation in Litigation. Executive will cooperate with the Company, during
Executive’s employment (and following Executive’s termination of employment for
any reason for a period of two years thereafter), by making Executive reasonably
available to testify on behalf of the Company or any Affiliate in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to reasonably assist the Company or any such Affiliate in any such action,
suit, or proceeding by providing information and meeting and consulting with the
Board or its representatives or counsel, or representatives or counsel to the
Company or any such Affiliate, as reasonably requested; provided, however, that
the same does not materially interfere with Executive’s then current
professional activities. The Company will reimburse Executive for all expenses
reasonably incurred by Executive in connection with Executive’s provision of
testimony or assistance (including the fees of any counsel that may be retained
by Executive) and if such assistance is provided after Executive’s termination
of employment, will pay Executive a per diem rate of $2,000.

 

10



--------------------------------------------------------------------------------

10. Nonsolicitation. Executive shall not induce or solicit, directly or
indirectly, any employee of or consultant to the Company or any Affiliate to
terminate such person’s employment or consulting engagement with the Company or
any Affiliate during Executive’s employment under this Agreement and for a
period of 12 months following the termination of Executive’s employment for any,
or no, reason.

11. Remedies. If Executive commits a material breach of any of the provisions
contained in Sections 9 and 10 above, then the Company will have the right to
seek injunctive relief. Executive acknowledges that such a breach of Section 9
or 10 could cause irreparable injury and that money damages may not provide an
adequate remedy for the Company. Nothing contained herein will prevent Executive
from contesting any such action by the Company on the ground that no violation
or threatened violation of either such Section has occurred.

12. Resolution of Disputes. Any controversy or claim arising out of or relating
to this Agreement or any breach or asserted breach hereof or questioning the
validity and binding effect hereof arising under or in connection with this
Agreement, other than seeking injunctive relief under Section 11, shall be
resolved by binding arbitration, to be held in Los Angeles, California in
accordance with the rules and procedures of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. All costs and expenses of any
arbitration or court proceeding (including fees and disbursements of counsel)
shall be borne by the respective party incurring such costs and expenses, but
the Company shall reimburse Executive for all reasonable costs and expenses by
Executive if Executive substantially prevails in such arbitration or court
proceeding. Notwithstanding the foregoing, if any applicable law requires
different or additional rules or procedures to be applied in order for this
Agreement to arbitrate to be enforceable, or prohibits any expense allocation
provided herein, such rules or procedures shall take precedence and such
prohibitions shall be a part of this Agreement to the to the extent necessary to
render this Agreement enforceable.

13. Indemnification.

(a) Company Indemnity. If Executive is made a party, or is threatened to be made
a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or any Affiliate or was
serving at the request of the Company or any Affiliate as a director, officer,
member, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is Executive’s alleged action
in an official capacity while serving as a director, officer, member, employee
or agent, then the Company will indemnify Executive and hold Executive harmless
to the fullest extent legally permitted or authorized by the Company’s articles
of incorporation, certificate of incorporation or bylaws or resolutions of the
Company’s Board to the extent not inconsistent with state laws, against all
costs, expense, liability and loss (including, without limitation, attorney’s
fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to
be paid in settlement) reasonably incurred or suffered by Executive in
connection therewith, except to the extent attributable to Executive’s gross
negligence or fraud, and such indemnification shall continue as to Executive
even if he has ceased to be a director, member, officer, employee or agent of
the Company or Affiliate and shall inure to the benefit of

 

11



--------------------------------------------------------------------------------

Executive’s heirs, executors and administrators. The Company will advance to
Executive all reasonable costs and expenses to be incurred by Executive in
connection with a Proceeding within 20 days after receipt by the Company of a
written request for such advance. Such request shall include an undertaking by
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. The provisions of this section shall not be deemed exclusive of any
other rights of indemnification to which Executive may be entitled or which may
be granted to Executive and shall be in addition to any rights of
indemnification to which he may be entitled under any policy of insurance.

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or shareholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under the preceding subsection (a) of
this section that indemnification of Executive is proper because Executive has
met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or shareholders) that Executive
has not met such applicable standard of conduct, shall create a presumption that
Executive has not met the applicable standard of conduct.

(c) Liability Insurance. The Company will continue and maintain a directors and
officers liability insurance policy covering Executive to the extent the Company
provides such coverage for its other senior executive officers.

14. Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Executive’s participation in any other employee
benefit or other plans or programs in which he currently participates.

15. Expenses of Counsel for Executive. The Company and Executive will each bear
their own respective legal and other expenses incurred in connection with the
negotiation, execution and delivery of this Agreement; provided, however, that
the Company shall reimburse the reasonable legal fees and expenses then incurred
by Executive up to a maximum of $20,000 in the aggregate for all such expenses.

16. Assignment; Binding Nature. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, heirs (in the
case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred to the
successor of the Company or its business if the assignee or transferee assumes
the liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. No rights or obligations
of Executive under this Agreement may be assigned or transferred by Executive
other than Executive’s rights to compensation and benefits, which may be
transferred only by will or operation of law, except as otherwise specifically
provided or permitted hereunder.

 

12



--------------------------------------------------------------------------------

17. Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any Agreement between
it and any other person, firm or organization. Executive represents and warrants
that there is no legal or other impediment which would prohibit Executive from
entering into this Agreement or which would prevent Executive from fulfilling
Executive’s obligations under this Agreement.

18. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.
Except as otherwise expressly provided in Section 6(d)(4) and Section 6(e)(4)
and (5) hereof, this Agreement supersedes the Prior Agreement in its entirety
and the Prior Agreement shall be of no further force and effect.

19. Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by Executive and an authorized
officer of the Company. Except as set forth herein, no delay or omission to
exercise any right, power or remedy accruing to any party shall impair any such
right, power or remedy or shall be construed to be a waiver of or an
acquiescence to any breach hereof. No waiver by either party of any breach by
the other party of any condition or provision contained in this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

20. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

21. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to the intended preservation of such rights and obligations (including as set
forth in Section 1).

22. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of Executive’s incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate or other legal representative.

23. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of California without reference to
principles of conflict of laws.

24. Counterparts and Facsimile. This Agreement may be executed in any number of
counterparts, each such counterpart shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement. Any such counterpart may contain one or more signature pages. A copy
of this Agreement executed by any party and transmitted by facsimile shall be
binding upon the parties as if executed and delivered in person.

 

13



--------------------------------------------------------------------------------

25. Notices. Any notice given to a party shall be in writing and shall be deemed
to have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the party
concerned at the address of the party indicated below or to such changed address
as such party may subsequently give such notice of:

 

If to the Company:    KORN/FERRY INTERNATIONAL    1900 Avenue of the Stars,
Suite 2600    Los Angeles, CA 90067    Attention: Corporate Secretary If to
Executive:    at his last address shown on the payroll records of the Company

26. Resignation as an Officer and Director. Upon any termination of Executive’s
employment, Executive shall be deemed to have resigned, to the extent
applicable, as an officer of the Company and any of its Affiliates, as a member
of the Board and of the board of directors of any of the Company’s Affiliates
and as a fiduciary of any Company or Affiliate benefit plan. On or immediately
following the date of any termination of Executive’s employment, Executive shall
confirm the foregoing by submitting to the Company a written confirmation of
Executive’s resignations.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement on
the date first above written.

 

The Company:     KORN/FERRY INTERNATIONAL     By:  

/s/ Gerhard Schulmeyer

      Gerhard Schulmeyer     Its:  

Chair of the Compensation and Personnel

Committee of its Board of Directors

Executive:    

/s/ Gary Burnison



--------------------------------------------------------------------------------

SCHEDULE A

DEFINITION OF CHANGE IN CONTROL

For purposes of the foregoing Agreement, a “Change in Control” shall mean any of
the following:

(a) an acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest (as defined in Section 16a-1(a)(2) of the Exchange Act)
in (either comprising “ownership of”) more than 50% of the Common Stock of the
Company or voting securities entitled to then vote generally in the election of
directors (“Voting Stock”) of the Company, after giving effect to any new issue
in the case of an acquisition from the Company; or

(b) consummation of a merger, consolidation, or reorganization of the Company or
of a sale or other disposition of all or substantially all of the Company’s
consolidated assets as an entirety (collectively, a “Business Combination”),
other than a Business Combination (1) in which all or substantially all of the
holders of Voting Stock of the Company hold or receive directly or indirectly
50% or more of the Voting Stock of the entity resulting from the Business
Combination (or a parent company), and (2) after which no Person (other than any
one or more of the Excluded Persons) owns more than 50% of the Voting Stock of
the resulting entity (or a parent company) who did not own directly or
indirectly at least that percentage of the Voting Stock of the Company
immediately before the Business Combination, and (3) after which one or more
Excluded Persons own an aggregate amount of Voting Stock of the resulting entity
owned by any Persons who (i) own more than 5% of the Voting Stock of the
resulting entity, (ii) are not Excluded Persons, (iii) did not own directly or
indirectly at least the same percentage of the Voting Stock of the Company
immediately before the Business Combination, and (iv) in the aggregate own more
than 50% of the Voting Stock of the resulting entity; or

(c) consummation of the dissolution or complete liquidation of Korn/Ferry
International; or

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new directors (excluding any new
director designated by a person who has entered into an agreement or arrangement
with Korn/Ferry International to effect a transaction described in clause (a) or
(b) of this definition) whose appointment, election, or nomination for election
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
appointment, election or nomination for election was previously so approved (all
such directors, “Incumbent Directors”), cease for any reason to constitute a
majority of the Board; provided that for purposes of this clause (d), any
directors elected at any time during 1999 shall be deemed to be Incumbent
Directors.



--------------------------------------------------------------------------------

Notwithstanding the above provisions in this Schedule A, no Change in Control
shall be deemed to have occurred if a Business Combination, as described in
paragraph (b) above, is effected and a majority of the Incumbent Directors,
through the adoption of a Board resolution, determines that, in substance, no
Change in Control has occurred.

The “Company” means Korn/Ferry International, a Delaware corporation, its
successors, and/or its Subsidiaries, as the context requires.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means

(i) the Company or any Subsidiary; or

(ii) any person described in and satisfying the conditions of Rule 13d-1(b)(1)
under the Exchange Act; or

(iii) any employee benefit plan of the Company; or

(iv) any affiliates (within the meaning of the Exchange Act), successors, or
heirs, descendants or members of the immediate families of the individuals
identified in part (ii) of this definition.

“Person” means an organization, a corporation, an individual, a partnership, a
trust or any other entity or organization, including a governmental entity and a
“person” as that term is used under Section 13(d) or 14(d) of the Exchange Act.

 

-2-